                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JAVIAR ROJAS CRUZ,             :
                               :
          Plaintiff,           :    Civ. No. 19-20906 (NLH) (JS)
                               :
     v.                        :             OPINION
                               :
DET. JOSE RODRIGUEZ,           :
et al.,                        :
                               :
          Defendants.          :
______________________________:
APPEARANCE:
Javiar Rojas Cruz
271537
Atlantic County Justice Facility
5060 Atlantic Ave.
Mays Landing, NJ 08330
Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Javiar Rojas Cruz, an inmate presently

incarcerated at the Atlantic County Justice Facility in Mays

Landing, New Jersey, seeks to bring this civil action in forma

pauperis, without prepayment of fees or security, asserting a

claim pursuant to the 42 U.S.C. § 1983.

     In an Order and Opinion dated December 5, 2019, the Court

administratively terminated the complaint filed November 27,

2019 because Plaintiff’s in forma pauperis application was

incomplete.   ECF No. 3.   The account statement provided by

Plaintiff did not comply with 28 U.S.C. § 1915(a)(2) because it

did not cover the six-month period immediately preceding the
filing of the complaint.   Plaintiff’s account statement was

dated August 12, 2019 over three months before the complaint was

filed, and the certification form was dated April 18, 2019 both

before the first entry on the account statement and some seven

months before the filing of the complaint.   ECF No. 1-1.

     Plaintiff did not return a complete in forma pauperis

application in response to the Court’s December 5, 2019 Order.

ECF No. 4.   The only document included with Plaintiff’s January

9, 2020 submission is a certification form dated January 7,

2020.   He did not submit a new account statement with the

certification covering the six-month period immediately

preceding the filing of the complaint.   Plaintiff must submit

both an account statement for the six-month period immediately

preceding the November 27, 2019 complaint and a certification

form attesting to that particular account statement for the

Court ’s review.   28 U.S.C. § 1915(a)(2).

CONCLUSION

     For the reasons set forth above, Plaintiff’s in forma

pauperis application is denied without prejudice.   The Clerk of

the Court will be ordered to administratively terminate this

action, without filing the Complaint or assessing a filing fee. 1


1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was

                                 2
The Clerk will be directed to reopen the matter once Plaintiff

submits a new application.

     An appropriate Order follows.


Dated: January 13, 2020                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                3
